Citation Nr: 0936694	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a vein disability 
(claimed as varicose veins), to include as secondary to 
residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1973 to 
May 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for varicose veins, to include as secondary to 
residuals of a right ankle injury.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2009; a transcript of that hearing 
is of record.

In June 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in May 2007.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2007. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Veteran is seeking service connection for a vein 
disability (claimed as varicose veins), to include as 
secondary to service connected residuals of a right ankle 
injury.  He appeared and presented testimony before the 
undersigned Veterans' Law Judge in June 2009.  He related 
that during service, he injured his right ankle, ultimately 
requiring surgery.  

Service treatment records reflect a right ankle sprain in 
September 1974.  From October 4, 1974 to November 7, 1974, 
the right leg was placed in a short cast.  Thereafter, the 
Veteran was placed on crutches for two weeks with 
instructions for progressive weight bearing.  He continued to 
have problems with the ankle, and in April 1975, he underwent 
an arthrotomy of the right ankle at the anterior tibial talar 
region with excision of a large traumatic osteochondritis 
dissecans.  He was discharged six days later on crutches, 
with sutures to be removed at a later date.  

In a June 2007 VA examination report, the Veteran complained 
of varicose veins appearing within a year of service, but 
stated that he did not seek attention until 2005 due to 
discomfort and swelling at the end of the day.  The examiner 
diagnosed right leg varicose veins post-operative ablation of 
the right great saphenous vein and multiple stab 
phlebecomies.  The examiner opined that it was less likely 
than not that the right leg varicose veins were secondary to 
the right ankle injury because the injury was closed and 
casted, and later surgery was performed to remove the bone 
chip.  She indicated that surgery would disrupt some venous 
status but to a lesser degree than the Veteran's documented 
chronic venous insufficiency problems.  She also reported 
that venous incompetence has been found to be statistically 
significant with short saphenous vein insufficiency diameter 
of the limb and not significant with age, sex, body mass or 
occupation.  It was noted that the claims folder was not 
available for review.  

Associated with the claims folder is a December 2008 medical 
opinion from A. G., M.D. which is to the effect that the 
Veteran had a history of fracture to the right ankle, was 
treated with casting for "some time", and subsequently 
developed severe varicose veins to the right leg that had to 
be treated surgically.  The physician opined that the cause 
of the varicose veins could be due to long standing casting.  
There was no indication that the physician had reviewed the 
service treatment records prior to rendering his opinion.  
The physician did not define his term "some time" although 
he attributed the varicosities to the prolonged confinement 
of the right ankle in a cast.  

In a private treatment record from the Eastern New Mexico 
Physicians and Surgeons, dated in May 2009, the examiner 
noted that the Veteran was experiencing venous congestion of 
the vena commitantes surrounding the posterior tibial nerve 
developing tarsal tunnel syndrome symptoms as dependency of 
the limb continues throughout the day.  The examiner opined 
that there was a very real probability that this development 
was related to the previous ankle injury/surgery, as he has 
developed a limitation of motion on the sagittal and frontal 
planes which subsequently diminishes the superior flow of the 
engorged veins.  It does not appear that the physician 
reviewed any service treatment records before stating his 
opinion.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Inasmuch as there appears to be conflicting opinions as to 
whether the Veteran's claimed vein disability (claimed as 
varicose veins), are secondary to service-connected residuals 
of a right ankle injury, and no physician has reviewed the 
actual service treatment records prior to providing an 
opinion, further development is necessary.  Therefore the 
case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for varicose 
veins since his vein surgery in 2005.  Of 
particular interest are the records of 
Dr. Paladuaga regarding the surgery 
performed to remove the veins.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
peripheral vascular examination to 
determine the etiology of the varicose 
veins if the right leg and ankle.  All 
indicated tests and studies are to be 
performed, and a comprehensive medical 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

Following a review of the claims folder, 
including the service treatment records, 
and after examining the Veteran's right 
leg and ankle, and applying sound medical 
principles, the physician is to provide 
an opinion regarding whether it is at 
least as likely as not (50 percent 
probability or greater), that the right 
lower extremity varicose veins are caused 
or aggravated by the service connected 
residuals of a right ankle fracture with 
arthritis or the right ankle and hallux 
valgus and arthritis of the right great 
toe.  

As part of the opinion, the physician is 
requested to review and comment on the 
opinions of the June 2007 VA examiner, as 
well as the opinions of A.G., M.D. 
(December 2008), and the Eastern New 
Mexico Physicians and Surgeons (May 
2009).  Sustainable reasons and bases for 
the opinion are to be provided.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



